 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
11 PRIMERICA LIFE INSURANCE              Case No. 2:21-cv-02189-FLA (AGRx)
   COMPANY, a corporation,               Hon. Fernando L. Aenlle-Rocha
12
                Plaintiff,
13                                       ORDER GRANTING:
                   v.
14                                       1. DISCHARGE AND DISMISSAL
   WILBERT HOOD, JR., an individual;     OF PRIMERICA LIFE
15                                       INSURANCE COMPANY;
   LATRESA S. KIDD-HOOD, an
16 individual; AMERICAN FUNERAL          2. PARTIAL DISTRIBUTION OF
   FINANCIAL, LLC, a limited liability   INTERPLEADER PROCEEDS;
17 company; and DOES 1 through 5,        AND
18 inclusive,                            3. PERMANENT INJUNCTION
19              Defendants.
20
                                         Complaint filed: March 10, 2021
21
22
23
24
25
26
27
28
 1                                          ORDER
 2         The court has received Primerica Life Insurance Company’s (“Primerica”)
 3   deposit of the stake pursuant to the court’s June 15, 2021 order. Dkts. 33, 34.
 4   Pursuant to the stipulation of the parties, the court hereby ORDERS as follows:
 5         A.      Primerica and its agents are discharged from any and all liability with
 6   respect to the subject Primerica life insurance policy number 0489401085;
 7         B.      Primerica is awarded $4,295.75 in reasonable attorney’s fees and costs
 8   from the stake, and the Clerk of the United States District Court shall issue a check
 9   in that amount to “Primerica Life Insurance Company” from the proceeds deposited
10   in court, to be mailed to Primerica’s counsel of record;
11         C.      Defendants-in-Interpleader Latresa S. Kidd-Hood and Wilbert Hood,
12   Jr., and each of them and their respective agents, attorneys and assigns, are enjoined
13   and restrained perpetually from instituting any suit at law or in equity, or any action
14   of any kind whatsoever, against Primerica or Primerica’s agents in any way related
15   to Primerica’s life insurance policy number 0489401085 or to the benefit under that
16   policy; and
17         D.      Primerica is DISMISSED from this action with prejudice.
18
19         IT IS SO ORDERED.
20
21
     DATED: July 2, 2021                            _______________________________
22                                                  FERNANDO L. AENLLE-ROCHA
23                                                  United States District Judge
24
25
26   cc: Fiscal Services
27
28

                                                1
